DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed September 11, 2020 with respect to the claim objections to claims 4-17 and 21-23 have been fully considered and are persuasive.  The objection has been withdrawn and the claims have been treated on the merits as set forth below. 
Applicant's arguments with respect to the claim objections to claims 27 and 28 have been fully considered but they are not persuasive. The claims remain multiple dependent claims depending from another multiple dependent claim, and as such, have still not been further treated on the merits.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) of claims 1-3, 18-20, and 24-26 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections to claims 1-3, 19, and 20 have been fully considered and are persuasive. The rejections have been withdrawn.





Claim Objections
Claims 27 and 28 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,539,155 to Broeng et al. (hereinafter “Broeng”) in view of US 2013/0016949 to Yao et al. (hereinafter “Yao”).
Broeng teaches a device for addressing cores of a multicore optical fiber (Fig. 5). Broeng does not teach a plurality of single-core, single-mode optical fibers arranged in parallel in a capillary. Yao teaches a plurality of single-core, single-mode optical fibers (11a-c), arranged in parallel in a capillary, wherein the number of single core, single mode optical fibres is equal to or less than a number of cores (22a-c) in the multi core optical fiber and wherein each one of the single core, single mode optical fibers is respectively joined to one of the cores of the multi core optical fibre such that a cross section of each of the single core, single mode optical fibres in the capillary is parallel with a cross section of the respective core of the multi-core optical fibre to which the single core, single mode fibre is joined (Fig. 1A). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the microstructured fiber of Broeng to include the plurality of single-core, single-mode optical fibers connected with the multicore optical fiber, as taught by Yao. The motivation would have been to suppress crosstalk (par. 12).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Broeng in view of Yao, as applied to claim 18 above, and further in view of US 2014/0107630 to Yeik et al. (hereinafter “Yeik”).
Broeng in view of Yao renders obvious the limitations of the base claim 18. Broeng in view of Yao does not teach that the capillary is made of undoped silica glass. Yeik teaches a capillary made of undoped silica glass (par. [0070]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Broeng in view of Yao such that the capillary is made of undoped silica glass, as taught by Yeik. The motivation would have been to increase the mechanical strength of the capillary (par. [0070]).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Broeng in view of Yao, as applied to claim 18 above, and further in view of US 2005/0185908 to Roberts et al. (hereinafter “Roberts”).
Broeng in view of Yao renders obvious the limitations of the base claim 18. Broeng in view of Yao does not teach that the capillary is made of polymer. Roberts teaches a capillary made of polymer (par. [0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Broeng in view of Yao such that the capillary is made of polymer, as taught by Roberts. The motivation would have been to reduce the wave roughness of the capillary (par. [0040]).





Allowable Subject Matter
Claims 1-17 and 24-26 are allowed.
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-17, the prior art, as best exemplified by Broeng, taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed subject matter as a whole, that the core is made of a core material that is glass, doped silica glass, or polymer, that each core is surrounded by a plurality of longitudinal holes having a refraction index lower than that of a cladding surrounding the plurality of basic cells and each core thereof, that the plurality of longitudinal holes are filled with air, fluid, polymer, or glass having a doping to reduce the refractive index of the glass, and that the plurality of basic cells are located in a matric of silica glass or polymer, wherein the refraction index of filled longitudinal holes is less than a refraction index of the matrix.
Regarding claims 19 and 20, the prior art, as best exemplified by Broeng, taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed subject matter as a whole, that when the number of single core, single mode optical fibres is less than the number of cores in the multi core optical fibre, the capillary further comprises glass rods in a number equal to a difference between the number of cores in the multi core optical fibre and the number of single core, single mode optical fibres.

Regarding claim 21, the prior art, as best exemplified by Broeng, taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed subject matter as a whole, that the capillary is made of a material that is susceptible to being tapered and changed in dimension upon application of heat and longitudinal tension.
Claims 24-26 are allowed as set forth in the Non-Final Rejection mailed June 14, 2017.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Jerry M Blevins/
Primary Examiner, Art Unit 2883